Case 2:18-cv-00988 Document 50-13 Filed 08/22/19 Page 1 of 11 PageID #: 494




                    EXHIBIT A-10
                          Case 2:18-cv-00988 Document 50-13 Filed 08/22/19 Page 2 of 11 PageID #: 495

                                                 P.O. Box 514387
                                                 Los Angeles, CA 90051-4387                     Notice Date: December 21, 2017

                                                                                                Loan Number:
                                                                                                Property Address:
                                                                                                2122 21ST ST
                                                                                                NITRO WV 25143
*0110*
000023




                  s 000023                 304
                  JESSICA STOLER
                  2122 21ST ST
         *0110*




                  NITRO WV 25143 -1726                                                      RESPOND BY: January 20, 2018


                  JESSICA STOLER,
                  Congratulations on taking an important step in the                   Our Goal is to Keep You in Your Home
                  right direction!
                                                                                       We are fully committed to reviewing your
                  We’re glad you called us to start the application process for        current financial situation to see if you qualify
                  a loan modification or other payment assistance. Your
                  application is incomplete until we receive the enclosed              for a loan modification or other foreclosure
                  Mortgage Assistance Application fully completed with                 prevention alternative. A modification
                  all supporting documents needed to make a decision.
                                                                                       restructures your loan to make it more
                  The application requires the following types of information:         affordable for you.

                      •    Borrower Information
                      •    Property Information                                        Options may include:
                      •    Hardship Information
                      •    Household Income/Assets                                     Ø   Reduced payment
                      •    Employment Information                                      Ø   Reduced interest rate
                      •    Expense Information
                      •    Borrower Acknowledgment and Agreement                       Ø   Extended maturity date
                                                                                       Ø   Bringing account current


                   All sections and fields within the application must be complete. Use "0” or “N/A” if a category doesn’t
                   apply to you. The application will guide you through the documentation you need to include with the application
                   based on your specific situation by showing required documents in bold text.

                   In addition to the items listed above, PennyMac may require other documentation or information to complete
                   the review of your assistance request. If additional information is needed, you will receive a letter specifying
                   the additional documentation or information needed, and will be given 30 days to respond. Once all required
                   information has been received, PennyMac will inform you in writing, within 30 days, whether your application
                   has been approved for a trial modification plan or that you do not qualify for a loan modification program.

                   Please do not delay! We will continue to accept documentation to complete this application up until
                   1/20/2018. At that point, we will evaluate the information we have and let you know our decision. If your
                   application is denied, we will continue to accept good faith applications up until 37 days before a scheduled
                   sale date, but you may have to provide updated information and/or show a change in your financial
                   circumstances. Please also keep in mind that the longer it takes for you to submit a complete application, the
                   more delinquent your account may become, which may further impact our ability to offer you the relief you are
                   requesting.



                                                                       Page 1 of 10
                                                 MortgageAssistanceApplicationFirst_           STOLER_PENNYMAC_000946
                                                                                              81 - 304              68278162
                          Case 2:18-cv-00988 Document 50-13 Filed 08/22/19 Page 3 of 11 PageID #: 496

                  Additionally, you should consider contacting servicers of any other mortgage loans secured by the same property
                  to discuss available loss mitigation options.

                  My name is India Haines. I have been assigned as your primary point of contact to assist you through this
                  process. As your point of contact, I am available to:
*0210*




                      •     Keep you informed of any additional information or documentation needed to complete our review
000023




                      •     Maintain consistent communication with you about the status of your loan modification request
                      •     Answer any questions you may have about the modification process, other foreclosure alternatives or
                            the foreclosure process
         *0210*




                  Questions?
                  Should you have any questions, please call me. I would be happy to review the application with you and explain
                  document requirements to ensure you are able to send a complete package for a prompt decision. If I am not
                  available when you call, my team members will be available to assist you.



                  Sincerely,

                  India Haines
                  PennyMac Loan Services, LLC
                  (866) 629-4570
                  Monday-Friday
                  8:00 A.M. to 5:00 P.M. P T

                  If you need assistance, you can also call the HOPE hotline at (888) 995-HOPE to work with a HUD-approved
                  Housing Counselor for free.




                  Toll-Free: (866) 629-4570   Website: www.PennyMacUSA.com                   Payments:                             Correspondence:

                  M - F 6:00AM - 6:00PM PT    Secure Messaging Online:                       Standard Address:                     Attn: Correspondence Unit
                  SAT 7:00AM - 11:00AM PT     Create an account and/or log in to             P.O. Box 30597                        P.O. Box 514387
                                              http://www.PennyMacUSA.com,                    Los Angeles, CA 90030-0597            Los Angeles, CA 90051-4387
                                              then look for the Secured Message              Overnight Address:                    (Please do not send payments)
                                              Center to communicate with us securely. Once   1200 W. 7 th Street
                                              Logged in, visit the "Modification Center"     Suite L-2-200
                                              to view important documentations.              Los Angeles, CA 90017
                                                                                             (Please do not send correspondence)




                                                                             Page 2 of 10
                                                   MortgageAssistanceApplicationFirst_                         STOLER_PENNYMAC_000947
                                                                                                              81 - 304
                        Case 2:18-cv-00988 Document 50-13 Filed 08/22/19 Page 4 of 11 PageID #: 497




                  It’s Simple to Return Documents
*0310*
000023




                  YOUR OPTIONS ARE:
         *0310*




                                        FAX
                                        Fax documents to PennyMac at 1-800-947-1421
                                        Important: Use the enclosed fax cover sheet as the first page of the documents being
                                        sent. The unique barcode ensures that your documents are properly identified and
                                        attached to your loan for prompt handling.



                                        WEB
                                        1. Login to your account at www.PennyMacUSA.com
                                        2. Access the Modification Center found in the left-hand navigation menu
                                        3. Upload your completed application and supporting documents

                                        Note: You can also download forms in the Modification Center, view the status of your
                                        modification, and make payments (once a trial modification is approved)
                                        4.



                                        MAIL
                                        Mail your documents to PennyMac using the enclosed prepaid envelope to ensure your
                                        documents are promptly handled.




                  IMPORTANT! For all documents:
                  Be sure to reference your Loan Number on each returned document.
                  Make sure the copies you send are legible.
                  Do not include documents that have been altered with correction fluid or by other means.
                  Submit the entire requested document and include all pages (even blank pages)




                                                                      Page 3 of 10
                                                  MortgageAssistanceApplicationFirst_         STOLER_PENNYMAC_000948
                                                                                             81 - 304
                        Case 2:18-cv-00988 Document 50-13 Filed 08/22/19 Page 5 of 11 PageID #: 498




                                                                  Fax Cover Sheet
                                                         (To be used when faxing modification documents only)
*0410*
000023




                                       Fax to: 1-800-947-1421
         *0410*




                             Very Important
                             Please use this as your fax cover sheet when faxing documents back to your SPOC (Single Point
                             of Contact). Faxes that do not contain this cover sheet with the below bar code and loan
                             number may not be processed or received by the intended recipient.


                            Please follow these four steps:

                            1. Place Fax cover sheet with bar code on top of documents – To be used during the open
                               modification review process only.
                            2. Complete total pages faxed
                            3. Fax to 1-800-947-1421
                            4. Keep fax confirmation receipt for your records



                                 To:                                                                        From:
                                       India Haines                                                                 JESSICA STOLER
                                       (866) 629-4570                                                               2122 21st St
                                       701063                                                                       Nitro WV 25143




                                        **1003486781**
                  Confidentiality Notice: The information contained in and transmitted with this communication is strictly confidential and is intended only for the
                  use of the intended recipient. If you are not the intended recipient, you are hereby notified that any use of the information contained in or
                  transmitted with the communication or dissemination, distribution, or copying of this communication is strictly prohibited by law. If you have
                  received this communication in error, please immediately destroy the original message and any copy of it in your possession.




                                                                                  Page 4 of 10
                                                         MortgageAssistanceApplicationFirst_                      STOLER_PENNYMAC_000949
                                                                                                                 81 - 304
                            Case 2:18-cv-00988 Document 50-13 Filed 08/22/19 Page 6 of 11 PageID #: 499




                                                          Mortgage Assistance Application
                    IMPORTANT – All sections/fields of the application must be complete. Use “0” or “N/A” if a category doesn’t apply to you.
                        
*0510*




                              ALL borrowers on the Note/Loan must provide application information and supporting documentation.
000023




                             If you are not on the Note/Loan and are completing this application, provide a detailed explanation and relevant
                              documents. (For example: Divorce Decree, Death Certificate and Probate documents, recorded Quitclaim Deed)

                        For additional foreclosure prevention information and assistance, including a list of HUD-approved housing counselors, contact:
         *0510*




                         The US Department of Housing and Urban Development at (800) 569-4287 or www.hud.gov/counseling.
                             Homeowners’ HOPE Hotline (888) 995-HOPE – Call this hotline and let a HUD-approved housing counselor help you
                              understand your options, prepare your application, and help you work with PennyMac to complete your paperwork.

                  Borrower Information
                  Borrower’s name: ___________________________________                   Co-Borrower’s name: __________________________________

                  Social Security Number (last 4 digits): ___________________            Social Security Number (last 4 digits): _____________________
                                                                             Cell                                                                 Cell
                                                                             Home                                                                 Home
                  Daytime phone number: _________________________            Work       Daytime phone number: ___________________________         Work
                                                                             Cell                                                                 Cell
                                                                             Home                                                                 Home
                  Alternate phone number: ________________________           Work       Alternate phone number: __________________________        Work

                  E-mail address: _____________________________________                  E-mail address: _______________________________________

                    Preferred contact method:  Phone  Email  Text

                    *By providing your cell phone number(s), you are giving PennyMac, and companies working on its behalf, permission to contact you
                    at this number about any PennyMac account. Your consent permits the use of text messaging, artificial or prerecorded voice
                    messages and automatic dialing technology. Message and data rates may apply. You may contact us at any time to change these
                    preferences.

                    Is any borrower an active duty service member, the dependent of an active duty service member, or the surviving spouse or
                    dependent of a service member, who was on active duty at the time of death?  Yes  No

                    Are you working with a 3rd party that’s authorized to speak on your behalf during the modification review process?  Yes  No

                    If yes, provide: Name_____________________________________________ Phone Number: _______________________

                    E-mail address: _________________________________________________

                    Property Information
                    Property Address: _____________________________________________________________________________________________

                    Mailing address (if different from property address): _________________________________________________________________

                   The property is currently:                   A primary residence       A second home                    An investment property

                   The property is (select all that apply):     Owner occupied            Renter occupied                  Vacant

                   Number of people in household               _________________

                   Borrower’s preference:                       Keep the property         Sell or transfer the property    Undecided

                    Is the property listed for sale?  Yes  No; if yes, provide the listing agent’s name and phone number—or indicate “for sale by
                    owner” if applicable: _________________________________________________
                    Is the property subject to condominium or homeowners association (HOA) fees?  Yes  No. If yes, provide the most recent
                    account statement and indicate dues and frequency: $_____________ Monthly           Quarterly             Annually

                    NOTE: If your homeowners insurance is not included in your mortgage payment, include a copy of your insurance declaration page.
                                                                            Page 5 of 10
                                                         MortgageAssistanceApplicationFirst_               STOLER_PENNYMAC_000950
                                                                                                          81 - 304
                       Case 2:18-cv-00988 Document 50-13 Filed 08/22/19 Page 7 of 11 PageID #: 500




                  Hardship Information
                  Hardship is defined as a decrease in income or an increase in expenses that make it difficult for you to afford your mortgage
                  payments. Answering the following questions will help us better assess your financial hardships and determine what relief options
*0610*




                  are right for you.
000023




                  The hardship causing mortgage payment challenges began on approximately (date) ______________________ and is believed to be:
                   Short-term (up to 6 months)  Long-term or permanent (greater than 6 months)  Resolved as of (date) __________________
         *0610*




                       TYPE OF HARDSHIP (CHECK ALL THAT APPLY)                              REQUIRED HARDSHIP DOCUMENTATION
                    Unemployment                                            A copy of your benefits statement or letter detailing the amount,
                                                                              frequency and duration of your unemployment benefits
                    Reduction in income: a hardship that has caused a      Documentation to show decreased income. For example:
                     decrease in your income due to circumstances            Paystubs before and after hardship date reflecting decrease in income
                     outside your control (e.g., elimination of overtime,    Lay Off/Separation Notice from employer
                     reduction in regular working hours, a reduction in      Loss of child support or alimony benefits
                     base pay)
                    Increase in expenses: a hardship that has caused       Documentation to support the increased expense. For example:
                     an increase in your housing expenses due to             Uninsured home repairs
                     circumstances outside your control (e.g.,               Car repairs
                     uninsured losses, increased property taxes,             Medical bills/receipts (do not provide medical records or details of your
                     increased mortgage payment, HOA special                   illness/disability)
                     assessment), OR increase of personal expenses
                    Long-term or permanent disability, serious illness     Do not provide medical records or details of your illness/disability
                     of a borrower/co-borrower or dependent family           If you are experiencing a reduction in income due to disability or
                     member                                                    illness, provide documentation to show the income change (before
                                                                               and after the reduction)
                                                                             If you are experiencing increased expenses due to disability or illness,
                                                                               provide bills or other documentation that show expense amounts and
                                                                               duration
                    Disaster (natural or man-made) impacting the            Insurance claim documentation, OR
                     property, the customer’s place of employment, or        FEMA grant or Small Business Administration loan documents, OR
                     the property/employment of any other applicable         Customer or employer property in federally-declared disaster area
                     party.
                    Divorce or legal separation; Separation of              Final divorce decree or final separation agreement
                   borrowers unrelated by marriage, civil union, or          Recorded quitclaim deed
                   similar domestic partnership under applicable law         Legally binding agreement evidencing that the non-occupying
                   Note: all borrowers of record may still be required to     borrower or co-borrower has relinquished all rights to the property
                   sign any modification agreement
                    Business failure                                        Tax returns from previous year (all schedules) or IRS Form 4506-T(*),
                                                                             Most recent signed and dated quarterly or year-to-date profit and
                                                                                loss statement
                                                                            * IRS Form 4506-T can be obtained from our web-site (pennymacusa.com)
                                                                            or the IRS website (www.irs.gov/pub/irs-pdf/f4506t.pdf)
                    Death of borrower or death of either the primary        Death certificate or other evidence of death
                     or secondary wage earner
                    Distant employment transfer / relocation                Proof of transfer OR Military Permanent Change of Station (PCS)

                    Other - hardship that is not covered above:             Any relevant documentation to support your hardship not covered
                   (Attach an additional page if needed)                      above.
                      _________________________________________              Hardship is defined as a decrease in income or an increase in expenses.
                      _________________________________________

                                                                            Page 6 of 10
                                                     MortgageAssistanceApplicationFirst_                 STOLER_PENNYMAC_000951
                                                                                                        81 - 304
                       Case 2:18-cv-00988 Document 50-13 Filed 08/22/19 Page 8 of 11 PageID #: 501




                  Household Income
                   MONTHLY TOTAL HOUSEHOLD INCOME TYPE & AMOUNT                            REQUIRED INCOME DOCUMENTATION
                   Are you receiving any form of income?         Borrower   Co-Borrower    If yes, complete this section and include required
*0710*




                                                                            or Income      documentation.
000023




                    Yes  No
                                                                            Contributor    If no, provide an explanation.
                   (see “required income documentation”)
                   Gross (pre-tax) wages, salaries and           $          $                 Include paystubs reflecting the most recent 30
         *0710*




                   overtime pay, commissions, tips, and                                        days, or four weeks, of earnings for all employers
                   bonuses                                                                     and
                   If you’re a teacher, indicate the number                                   Documentation reflecting year-to-date earnings, if
                   of months you are paid:_____________                                        not reported on the paystubs (signed letter or print
                                                                                               out from employer)
                                                                                              USDA loans (Rural Housing) also require your
                                                                                               most recent W2 or form IRS Form 4506-T (* see
                                                                                               below)
                   Self-employment income                        $          $                 Most recent signed and dated quarterly OR year-
                   * 4506-T can be obtained from our web-                                      to-date Profit and Loss Statement AND
                   site (pennymacusa.com) or IRS website                                      Most recent complete business tax return OR
                   (www.irs.gov/pub/irs-pdf/f4506t.pdf)                                       Most recent complete and signed individual
                                                                                               federal income tax return OR IRS Form 4506-T (*)
                                                                                              VA loans require 2 years of above documentation
                   Unemployment income                           $          $                 Benefits statement or letter detailing the amount,
                                                                                               frequency and duration of unemployment benefits
                   Social Security, pension, disability, death   $          $                 Award letters, Benefit Statement or other
                   benefits, adoption assistance, housing                                      documentation showing the amount and
                   allowance, other public assistance                                          frequency of the benefits OR
                                                                                              Two most recent bank statements showing direct
                                                                                               deposit amounts (or 2 recent cancelled checks)
                   Rental income (Rents received, less           $          $                 Lease Agreement AND Mortgage Statement
                   expenses other than mortgage)                                              Two most recent bank statements demonstrating
                   If taxes, insurance and HOA are not                                         receipt of rent OR
                   included in your mortgage, provide copies                                  Two most recent cancelled rent checks
                   of most recent bill(s)                                                     Is rental income likely to continue for 12 months
                                                                                               minimum?  Yes  No
                   Investment or insurance income                $          $                 Two most recent investment statements OR
                                                                                              Two most recent bank statements supporting
                                                                                               receipt of the income
                   Other income (You are not required to         $          $               Two most recent bank statements showing receipt
                   disclose Child Support, Alimony or                                        of income OR
                   Separation Maintenance income, unless                                    Other documentation showing the amount and
                   you choose to have it considered as                                       frequency of the income
                   income for your loan assistance request)



                  Household Assets – excluding retirement funds such as a 401(k) or Individual Retirement Account (IRA), and college savings
                  accounts, such as a 529 plan.
                   Checking account(s) and cash on hand Savings, money market funds, and Certificates of Deposit (CDs)      $
                   Stocks and bonds (non-retirement accounts), Other (e.g. other real estate you own):                      $




                                                                            Page 7 of 10
                                                     MortgageAssistanceApplicationFirst_              STOLER_PENNYMAC_000952
                                                                                                     81 - 304
                       Case 2:18-cv-00988 Document 50-13 Filed 08/22/19 Page 9 of 11 PageID #: 502




                  Recent Employment Information
                  Provide prior 12 months of employment (VA loans require 24 months). Attach an additional page if needed.
*0810*




                                             BORROWER                                                        CO-BORROWER
000023




                   Are you currently employed? Are you self-employed?                 Are you currently employed? Are you self-employed?
                   (Y/N)                        (Y/N)                                 (Y/N)                        (Y/N)
                   Current/Most recent employer name:                                 Current/Most recent employer name:
         *0810*




                   Business Address:                                                  Business Address:


                   Business Phone #:                                                  Business Phone #:

                   Monthly Income (before tax): $                                     Monthly Income (before tax): $

                   Start Date                End Date                                 Start Date                    End Date
                   (MM/DD/YY):               (MM/DD/YY):                              (MM/DD/YY):                   (MM/DD/YY):
                   Prior Employer Name :                                              Prior Employer Name:


                   Business Address:                                                  Business Address:


                   Business Phone #:                                                  Business Phone #:

                   Monthly Income (before tax): $                                     Monthly Income (before tax): $

                   Start Date                    End Date                             Start Date                    End Date
                   (MM/DD/YY):                   (MM/DD/YY):                          (MM/DD/YY):                   (MM/DD/YY):

                  Expense Information
                  Provide monthly amounts below. (We may require supporting documentation.)

                   Expense Category           N/A     Monthly Payment              Expense Category (cont)         N/A       Monthly Payment
                   Child Care                         $                            Sewer                                     $

                   Personal Loans                     $                            Auto Gas                                  $

                   Gas for home                       $                            Auto Insurance                            $

                   Water and Electric                 $                            Uninsured Medical Expenses                $

                   Home Phone                         $                            Life Insurance (not deducted              $
                                                                                   from paycheck)
                   Cell Phone                         $                            Health Insurance (not                     $
                                                                                   deducted from paycheck)
                   Cable                              $                            Child Support                             $

                   Internet                           $                            Alimony                                   $

                   Trash                              $                            Other (specific)                          $



                                                                          Page 8 of 10
                                                    MortgageAssistanceApplicationFirst_                STOLER_PENNYMAC_000953
                                                                                                      81 - 304
                       Case 2:18-cv-00988 Document 50-13 Filed 08/22/19 Page 10 of 11 PageID #: 503




                  Acknowledgment and Agreement
                  I certify, acknowledge, and agree to the following:
                  1.   All of the information in this Mortgage Assistance Application is truthful, and the hardship I identified contributed to my need for
*0910*
000023




                       mortgage relief. Knowingly submitting false information may violate Federal and other applicable law.
                  2.   I may be required to provide additional supporting documentation. I will provide all requested documents no later than the due
                       date specified in the document request.
         *0910*




                  3.   PennyMac will use the information I am providing to determine if I’m eligible for mortgage assistance, but PennyMac isn’t
                       obligated to offer me assistance based solely on the statements in this or any other document I’ve sent as part of this request.
                  4.   PennyMac or its authorized agents may obtain a current credit report for me.
                  5.   I consent to the disclosure by PennyMac, and its authorized agents, of any of my personal information collected during the
                       mortgage assistance process and information about any relief I receive, to any investor, insurer, guarantor, or servicer of my
                       mortgage loan(s) or any companies that provide support services to them. Personal information may include, but is not limited
                       to: (a) my name, address, telephone number; (b) my Social Security number; (c) my credit score; (d) my income; and (e) my
                       payment history and information about my account balances and activity.
                  6.   The property securing the mortgage for which I’m requesting assistance is able to be lived in and hasn’t been or isn’t at risk of
                       being condemned.
                  7.   If I, or someone on my behalf, has submitted a Fair Debt Collection Practices Act Cease and Desist notice to PennyMac, I
                       withdraw that notice and understand that PennyMac must contact me throughout the mortgage assistance process.
                  8.   If I’m eligible for an assistance option that requires an escrow account to pay property taxes and/or hazard insurance and my
                       loan didn’t have one, PennyMac may establish one to make tax and/or insurance payments on my behalf.
                  9.   I consent to being contacted concerning this application for mortgage assistance at any telephone number, including mobile
                       telephone number, or email address I have provided to PennyMac or its authorized agents
                  10. I understand that if I have misrepresented any fact(s) in connection with this document, PennyMac may cancel any Agreement,
                      proceed with foreclosure on my home, and/or pursue any other available legal remedies.

                       Borrower signature: _____________________________________________                       Date: _________________________

                       Co-Borrower signature: __________________________________________                       Date: _________________________


                  Non-Borrower (Income Contributor) Authorization Form (If indicated on Income page)
                  The undersigned No n- Borrower authorizes PennyMac Loan Services, LLC to obtain, share, and release, a s provided above, his/her
                   public and non‐public personal information including (but not limited to) the name, address, telephone number, social security number, credit
                   score, credit report, income, government monitoring information, loss mitigation application status, account balances, program eligibility, and
                   payment activity of the Non-Borrower.

                  I reside in the home at ______________________________________________ and request my income be included in the review for a modification
                    on the loan secured by the property address that is the subject of this application for mortgage assistance. I consent to allow PennyMac or its
                    authorized agents to order a current credit report for me in connection with this application for mortgage assistance.


                  ______________________/ ____________________/ ____________________/ $_________________/ ______________________/ ________
                  Name                   Relationship to Borrower Social Security Number Contribution Amount Signature            Date




                  ______________________/ ____________________/ ____________________/ $_________________/ ______________________/ ________
                  Name                   Relationship to Borrower Social Security Number Contribution Amount Signature            Date




                                                                                  Page 9 of 10
                                                        MortgageAssistanceApplicationFirst_                      STOLER_PENNYMAC_000954
                                                                                                                81 - 304
                            Case 2:18-cv-00988 Document 50-13 Filed 08/22/19 Page 11 of 11 PageID #: 504

                  Important Information

                  Your mortgage loan is in foreclosure. PennyMac will review and evaluate your loss mitigation application if we receive your
                  complete application by 1/20/2018. In order to protect your rights under applicable foreclosure law, it's important that you
                  continue to respond to any foreclosure notices you may receive. If you don't understand the legal consequences of
                  foreclosure, you're also encouraged to contact a lawyer or housing counselor for assistance.
*1010*




                  Property Valuation
000023




                  We may order an appraisal or other forms of valuations to determine the property's value in the course of reviewing your
                  application. If we do order any valuations in connection with the application in determining whether your loan qualifies for a
                  loan modification, a copy of the valuation(s) will be provided to you.
         *1010*




                  Beware of Scams
                  Please beware of foreclosure rescue scams. Foreclosure rescue and mortgage modification scams are a growing problem
                  that could cost you thousands of dollars - or even your home. Scammers make promises they cannot keep, such as
                  guaranteeing to “save” your home or lower your mortgage, usually for a fee, and often pretending they have direct contact
                  with PennyMac - which they do not.

                        •   Beware of anyone who asks you to pay a fee in exchange for counseling services or the modification of a delinquent
                            loan.
                        •   Beware of people who pressure you to sign papers immediately or who try to convince you that they can “save”
                            your home if you sign or transfer over the deed to your house.
                        •   Do not sign over the deed to your property to any organization or individual unless you are working directly with
                            PennyMac to forgive your debt.
                        •   Never make a mortgage payment to anyone other than PennyMac without our approval.

                  If you think you have been scammed, please go to www.preventloanscams.org or call (888) 995-HOPE.



                   In accordance with the Fair Debt Collection Practices Act, 15 U.S.C. section 1692 et seq., debt collectors are prohibited from engaging in
                   abusive,deceptive,and unfair debt collectionefforts, including but not limited to: (i) the use or threat of violence;(ii) the use of obscene or profane
                   language; and (iii) repeated phone calls made with the intent to annoy, abuse, or harass. AS REQUIRED BY NEW YORK STATE LAW, if a
                   creditor or debt collector receives a money judgment against you in court, state and federal laws prevent the following types of income from being
                   taken to pay the debt: 1) Supplementalsecurity income (SSI); 2) Social security; 3) Public assistance (welfare); 4) Spousal support, maintenance
                   (alimony)or child support; 5) Unemploymentbenefits; 6) Disability benefits; 7) Workers' compensationbenefits; 8) Public or private pensions; 9)
                   Veterans' benefits; 10) Federal student loans, federal student grants, and federal work study funds; 11) and Ninety percent of your wages or
                   salary earned in the last sixty days.


                    This is an attempt by a debt collector to collect a debt and any information obtained will be used for that purpose. However, if your
                      account is subject to pending bankruptcy proceedings or if you have received a discharge in bankruptcy, this statement is for
                                        informational purposes only and is not an attempt to collect a debt against you personally.




                                                                              Licensing Information


                                Equal Housing Opportunity © 2008-2017 PennyMac Loan Services, LLC, 3043 Townsgate Rd, Suite 200, Westlake Village, CA
                   91361, 818-224-7442. NMLS ID # 35953 (www.nmlsconsumeraccess.org).Trade/service marks are the property of PennyMac Loan Services,
                   LLC and/or its subsidiaries or affiliates. Arizona MortgageBanker License # 0911088. Licensed by the Department of Business Oversight under
                   the California Residential Mortgage Lending Act. Colorado: Regulated by the Division of Real Estate. Colorado office: 700 17th St, Suite 200,
                   Denver, CO 80202, (866) 436-4766. Georgia Residential Mortgage Licensee #33027. Illinois Residential Mortgage Licensee # MB.6760595.
                   Massachusetts Mortgage Lender License # ML35953. Minnesota: This is not an offer to enter into an agreementand an offer may only be made
                   pursuant to Minn. Stat. §47.206 (3) & (4). Licensed by the N.J. Department of Banking and Insurance. North Carolina Permit No. 104753,
                   112228. Rhode Island Lender License # 20092600LL. Washington Consumer Loan License # CL-35953. For more information, please visit
                   www.pennymacusa.com/state-licenses.Loans not availablein New York. Some products may not be availablein all states. Information,rates and
                   pricing are subject to change without prior notice at the sole discretion of PennyMac Loan Services, LLC. All loan programs subject to borrowers
                   meeting appropriate underwriting conditions. This is not a commitment to lend. Other restrictions apply. All rights reserved. (01-2017)




                                                                                       Page 10 of 10
                                                             MortgageAssistanceApplicationFirst_                       STOLER_PENNYMAC_000955
                                                                                                                      81 - 304
